Mark Williams, Esq.
LAW OFFICES OF MARK E. WILLIAMS, P.C.
102 BankPacific Building
166 West Marine Corps Drive
Dededo, Guam 96929
Telephone: 671-637-9620/1
Facsimile: 671-637-9660

                         IN THE DISTRICT COURT OF GUAM
                              BANKRUPTCY DIVISION


In Re:                                )            BC CASE NO.
                                      )
                                      )            DEBTOR SUBMISSION OF:
     BEACH RESORTS, LLC               )            CORPORATE RESOLUTION;
                                      )            MOST RECENT BALANCE SHEET,
           Debtor-in-Possession       )            STATEMENT OF OPERATIONS,
                                      )            CASH FLOW STATEMENT,
                                      )            and FEDERAL TAX RETURNS
                                      )            IN POSSESSION OF DEBTOR
_____________________________________ )

    I, Bartley Jackson, hereby declare as follows:

    1. I am the authorized representative of the Debtor organization under the above-

         entitled case and am able to testify as to the matters contained herein.

    2. I hereby submit true and correct copies of the above-captioned documents in

         this matter, attached and identified and incorporated herein as Exhibit “A”.



    Dated: July 27, 2021


                                          By: /s/ Bartley Jackson
                                             Signature




              Case 21-00034 Document 2 Filed 07/27/21 Page 1 of 24
                  - EXHIBIT “A” -




Case 21-00034 Document 2 Filed 07/27/21 Page 2 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 3 of 24
/s/Ron Ramos




         Case 21-00034 Document 2 Filed 07/27/21 Page 4 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 5 of 24
                                                     BEACH RESORTS, LLC
                                                        Balance Sheet


                                                           ASSETS
Current assets:                                                     Jan - Apr 2021           2020         2019
               Cash                                                           37,502     -154,491      104,346
               House Bank/Petty Cash                                           2,000        2,000        2,000
               Accounts receivable                                           128,660       55,862       48,352
               A/R - Blue Waters Management, Inc                             298,905      309,242       91,745
               Guest ledger                                                  247,815      239,269      112,077
               Inventories                                                                      0        1,338
               Deposit - GPA                                                  61,368       61,368       61,368
               Undeposited funds                                                                         1,024
Total current assets                                                         776,250      513,250      422,251
               Building and equipment, net                                 1,992,529    2,045,088    3,963,416
Total current assets                                                       2,768,779    2,558,337    4,385,668




                                             LIABILITIES AND STOCKHOLDER'S EQUITY
Current liabilities:
               Accounts payable                                              993,363      805,992      121,499
               A/P - Blue Waters Management, Inc.                            593,618      497,693      359,196
               FICA tax payable                                              954,435      954,435      640,121
           * W-1                                                             712,659      712,659    1,000,000
               GRT Payable                                                   822,011      818,340      220,486
               Occupancy Tax Payable                                         802,475      794,562      262,167
         *** Other Payables                                                  334,428      334,428      515,195
               Property Tax Payable                                          219,136      219,136      181,385
Total current liabilities                                                  5,432,125    5,137,245    3,300,050
Long term liabilities
               Loan from BOG                                               3,146,168    3,146,168    2,756,498
          ** Loan payable - Partners                                         848,733      751,114      682,663
Total long term liabilities                                                3,994,901    3,897,282    3,439,160
               Preferred stock
               Prior year's adjustments                                                                290,082
               Retained Earnings                                           -6,302,054   -5,137,740   -1,584,148
               Net Income                                                   -356,194    -1,338,449   -1,059,476
Total Equity                                                               -6,658,248   -6,476,189   -2,353,543
Total Liabilities & Equity                                                 2,768,778    2,558,338    4,385,667




               Case 21-00034 Document 2 Filed 07/27/21 Page 6 of 24
                                                 BEACH RESORTS, LLC
                                                 Statement of Operations


Revenue                                                       Jan 2021 - Apr 2021          2020         2019
               Room Revenue                                                 71,940      898,220    1,797,411
               Food Revenue                                                              98,449      419,777
               Beverage Revenue                                                          37,202      185,822
               Total Revenue                                                71,940    1,033,870    2,403,011
Cost of Goods Sold
               Beginning Inventory                                                        1,338        4,282
               Add: Purchases                                                            89,991      277,646
               Less: Ending Inventory                                                         0        1,338
               Total Cost of Goods Sold                                          0       91,329      280,589
Gross Profit                                                                71,940      942,541    2,122,422
Operating Expenses
               Advertising                                                                  194        6,850
               ACH MPS Billing - Bank Charges                                            23,066       27,458
               Bank charges                                                    290                     1,670
               Commission - Room                                                         80,960      207,190
               Communication                                                16,666       69,985       65,472
               Credit card discount                                                      44,968       41,610
               Dues and subscriptions                                          971        1,650        1,378
               Equipment lease                                                 875       18,927       19,460
               Gasoline                                                                   2,764        8,077
               Insurance                                                     4,127      144,646       51,234
               IT service                                                    1,372        7,769       14,040
               Land lease                                                   69,128      207,384      172,648
               Legal services                                                2,555       10,749        3,248
               Music & entertainment                                                      6,750       37,675
       **** Outside services                                                95,926      497,693      944,397
               Pest control service                                                       3,465        4,620
               Repairs and maintenance                                       5,092       98,495       59,625
               Supplies                                                        497       24,943       75,562
               Tax, licenses & permits                                       3,671       94,243      173,663
               Travel, meals and entertainment                                              187          559
               Utilities                                                    73,172      348,417      532,542
               Waste removal                                                 2,111       11,577       12,357
               Total operating expenses                                    276,453    1,698,831    2,461,337
Other expenses
               Depreciation expense                                         52,559      157,677      161,830
               Interest, BOG loan                                                       147,409      316,868
               Other Interest on Loan                                        2,983       18,973       73,799
               Interest - Partner's Loan                                    97,619      275,676      235,371
               Total other expenses                                        153,161      599,735      787,868
Operating profit                                                           -357,674   -1,356,025   -1,126,783
               Other Income                                                  1,480       17,495       67,188
               Interest Income                                                   1           82          118
               Net income                                                  -356,194   -1,338,449   -1,059,476




               Case 21-00034 Document 2 Filed 07/27/21 Page 7 of 24
                                       BEACH RESORTS, LLC
                                          CASH FLOW


Period                                              2019             2020    Jan - Apr 2021
Net Earnings                                -1,059,476.17    -1,338,448.65     -356,193.72
Plus: Depreciation & Amortization             161,830.00       157,677.00        52,559.00
Less: Changes in Working Capital                      0.00           0.00             0.00
Cash from Operations                          -897,646.17    -1,180,771.65     -303,634.72


Investing Cash Flow
Investments in Property & Equipments                  0.00           0.00             0.00
Cash from Investing                                   0.00           0.00             0.00


Financing Cash Flow
Issuance (repayment) of debt                          0.00      -30,000.00            0.00
Issuance (repayment) of equity              -2,353,542.66    -6,476,188.65   -6,658,247.72
Cash from Financing                         -2,353,542.66    -6,506,188.65   -6,658,247.72


Net increase (decrease) in Cash                -94,959.86      258,836.95      -191,992.46
Opening Cash Balance                                  0.00      -94,959.86      258,836.95
Closing Cash Balance                           -94,959.86      163,877.09        66,844.49




                Case 21-00034 Document 2 Filed 07/27/21 Page 8 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 9 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 10 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 11 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 12 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 13 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 14 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 15 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 16 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 17 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 18 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 19 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 20 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 21 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 22 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 23 of 24
Case 21-00034 Document 2 Filed 07/27/21 Page 24 of 24
